Counsel for appellee seem to base their complaint against the foregoing opinion upon the grounds that it adheres to and quotes rather copiously from the McCoy Case, supra, and because of the fact that it does not allude to or discuss the case of Home Telephone Co. v. Fields, 150 Ala. 306, 43 So. 711, and other cases cited in their former brief. We thought the McCoy Case apt and in point, and as it cites cases from other jurisdictions as well as from our own court, covering a period of over 50 years, in line with said holding, we did not deem it necessary or proper to again cite them or to quote therefrom in the present opinion. Indeed, when a question has been well and finally settled by former decisions of this court subsequent decisions upon the same point should be as brief as possible, and not strung out to an unusual length by needless quotations and repetitions.
As to the failure to notice or comment upon the Fields and other cases cited, we meant no disrespect to the able counsel for the appellee, whose briefs are usually helpful and accurate, but felt that in this instance these cases were so inapt and foreign to the present case that an attempted differentiation was needless. The McCoy Case was not only in existence when the Fields Case and other cited by counsel for the appellee were decided, but the question there decided was in line with other cases there cited, and neither the court in the Fields Case nor the eminent counsel in same deemed said McCoy Case as of such similarity as to be noticed either in the opinion or briefs. They deal with entirely different questions, one with ordinary releases or receipts and the effect to be given same under the statute, and the other with judgments and the legal effect of the satisfaction of same upon other actions against joint tort-feasors, a question to which the statute as to releases and receipts does not apply.